PER CURIAM
Appellant seeks reversal of an order entered pursuant to ORS 426.130 committing him to the Oregon Health Authority for a period not to exceed 180 days. Appellant argues that the record lacks sufficient evidence that appellant was a “person with mental illness” at the time of the hearing. See ORS 426.005(l)(f) (defining “person with mental illness” for purposes of ORS 426.130). The state concedes that the evidence in the record was legally insufficient for involuntary commitment on that basis. We agree, accept the state’s concession, and reverse.
Reversed.